Howk, C. J.
The first error assigned by the appellant on the record of this cause is as follows :
“ 1. The complaint does not state facts sufficient to constitute a cause of action.”
And now comes the appellee, by Messrs. Coombs, Morris & Bell, his attorneys, and confesses that the foregoing error is well assigned, and that' his complaint in this case does not state facts sufficient to constitute a cause of action.
The judgment is therefore reversed, at the appellee’s costs, and the cause is remanded, with leave to the appellee to amend his complaint.